Citation Nr: 0007735	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-19 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from September 
1982 to January 1983, and on active duty from May 1984 to 
June 1986.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).  

The Board notes that the veteran, in written statements 
received in November 1995 and May 1998, appears to requesting 
the reopening of his previously denied claim of entitlement 
to service connection for a foot disorder, to include 
bilateral pes cavus and plantar fasciitis.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence of record establishing that the 
veteran currently has degenerative joint disease of the feet.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease of the feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for degenerative joint disease of the 
feet.  Before the Board can decide the merits of the 
veteran's claim, it must first determine whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
arthritis to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

In this case, the veteran alleges that, because a medical 
board rated his bilateral foot disorder as analogous to 
degenerative joint disease in service, he is entitled to 
service connection for degenerative joint disease of the 
feet.  The veteran's service medical records show that he 
received substantial medical care for his feet from May 1985 
until he was discharged from service for a physical 
disability in June 1986.  During this time period, he was 
diagnosed with fallen arches, bilateral pes cavus and plantar 
fasciitis, and his overall foot disorder was rated by analogy 
to degenerative joint disease.  That notwithstanding, he was 
not shown to have degenerative joint disease of the feet.  X-
rays conducted in January 1986 revealed no degenerative 
changes.  

During a VA examination conducted in September 1986, after 
the veteran was discharged from service, an examiner 
diagnosed the veteran with congenital pes cavus and acquired 
fasciitis.  X-rays of the right foot were normal.  There is 
no other medical evidence of record discussing the veteran's 
feet.

Beyond the veteran's statements, the record contains no 
evidence that the veteran currently has degenerative joint 
disease of the feet.  His statements, alone, do not 
constitute competent medical evidence of a current 
disability.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Inasmuch as the record lacks medical 
evidence establishing that the veteran has degenerative joint 
disease of the feet, the veteran's claim for service 
connection must be denied as not well grounded. 

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to his claim.  Epps, 126 
F.3d at 1468.  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative joint disease of the feet 
is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

